DETAILED ACTION
Claim Objections
Claims 8 and 19 are objected to because of the following informalities:  
“outer member” in line 2 should be corrected to “outer piece”.
“central plate assembly” in line 2 should be corrected to “cover plate assembly”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, there is lack of antecedent basis for “the outer diameter” of the cylindrical portion in line 4. It is unclear from the claim whether the applicant is introducing a new limitation, or if they claim 14 is meant to be dependent from claim 13, which provides antecedent basis for the outer diameter. For the purpose of examination, the Examiner has interpreted claim 14 to be dependent upon claim 13.
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) as they are dependent from claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maughan (US 6,152,637).
Regarding claim 1, Maughan discloses a ball socket assembly (20), comprising:
a housing (30) having an inner surface surrounding an inner bore (the bore contains the bearings 36, 38 and the ball portion 28 of the ball stud 22), said inner bore extending from an open first end (32) to an open second end (34) with a groove extending into said inner surface adjacent said second end (the groove is formed by rim 46, which contains the outer piece 42 of the cover plate assembly);
at least one bearing surface (36, 38) provided in said inner bore; 
a ball stud (22) having a ball portion (28) disposed in said inner bore in engagement with said at least one bearing surface (it can be seen the ball portion is in engagement with the bearing surfaces) and having a shank portion (cylindrical portion of the ball stud 22 extending from the ball portion 28 through the first open end) extending through said open first end; and 

Regarding claim 3, Maughan discloses wherein said central opening is threaded (it can be seen in Fig. 3 that the central opening is threaded; Col. 3 lines 24-26 disclose that the lubricant fitting is screwed into the central opening).  
Regarding claim 4, Maughan discloses wherein said inner piece (40) has a cylindrical portion (60) fixed in said through opening (it can be seen in Fig. 4 that the cylindrical portion is fixed in the through opening 68) and a flange portion (56) overlying an upper surface of said outer piece (it can be seen in Fig. 4 that the flange portion overlies an upper surface of said outer piece).  
Regarding claim 5, Maughan discloses wherein the ball socket assembly includes at least one grip feature (see Annotated Fig. 1 below) extending radially outwardly from said cylindrical portion (it can be seen the grip features extend radially outward from the cylindrical portion), said grip feature being embedded into said outer piece (it can be seen in Fig. 4 that the grip feature is embedded into said outer piece).

    PNG
    media_image1.png
    289
    286
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 6, Maughan discloses wherein said at least one grip feature includes a pair of grip features spaced axially from one another (it can be seen in Annotated Fig. 1 that there are pairs of grip features spaced axially apart from one another).  
Regarding claim 7, Maughan discloses wherein said at least one grip feature is an annular protrusion (it can be seen in Annotated Fig. 1 that the grip features are protrusions arranged in an annular manner).
Regarding claim 9, Maughan discloses wherein said outer periphery is fixed in an interference fit within said groove (Col. 2 lines 43-46 disclose that the lower rim 46 is crimped over the outer piece 42, eliminating looseness, meaning that the outer piece is in interference fit within the groove) and said inner piece is fixed in an interference fit within said through opening (the grip feature of the inner piece inhibits rotation of the inner piece when it is within the through opening, Col. 1 lines 54-58, meaning that the inner piece is fixed in an interference fit within the through opening).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maughan in view of Lee (5,676,485).
Regarding claim 2, Maughan discloses that the inner piece is preferably made of a reinforced polymeric material (Col. 3 lines 7-8), but Maughan does not disclose that the inner piece is made of a material that is harder than the material of the outer piece. However, they do state that any suitable material can be used to construct the inner and outer pieces (Col. 3 lines 8-9 referring to the inner piece; Col. 3 lines 21-23).
Lee teaches of a cover plate (28 Fig. 2) that is made of a plastic (Col. 3 lines 26-27).
It would be prima facie obvious for one of ordinary skill prior to the effective filing date of the claimed invention to have made Maughan’s outer piece out of plastic, as taught by Lee, being that it is a well-known, suitable material for the formation of a cover plate assembly. Further, being that Maughan states that the inner piece is preferably made of a reinforced polymeric material, it would be obvious for one of ordinary skill to use a reinforced polymeric material that is harder than the plastic material of the outer piece. By having the inner piece be constructed of a harder material, this would assist in negating any frictional wear on the inner piece when the inner piece is in contact with the outer piece.
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maughan in view of Parker (US 6,202,280).
Regarding claim 8, Maughan does not teach that there is a preload member sandwiched between the outer piece and the at least one bearing.
Parker teaches of a ball joint that does have a preload member (64) that is sandwiched between a bearing (62) and a cover plate assembly (66).
	It would be prima facie obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the ball joint of Maughan to have the preload member of Parker sandwiched between Maughan’s outer piece and bearing (38). By doing such, this would allow for the bearing to be held in place by the preload member when the ball stud is undergoing movement, as taught by Lee (Col. 4 lines 26-30 of Lee).
Claims 10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 2005/0235476; hereinafter Spence) in view of Maughan.
Regarding claim 10, Spence discloses a method of constructing a socket assembly (Fig. 1-3, 5A-C), comprising the steps of:
providing a housing (12) having an inner surface which surrounds an inner bore (the inner bore houses the ball stud (40) and bearing members 30, 62) and having a groove formed in the inner surface (it can be seen in Fig. 2, 5A-C that there is a groove formed by shoulder 24 and annular lip 25 where the cover plate 66, 66’ is located) and a shoulder (24) extending radially inwardly from the groove; 
	inserting a portion of a ball stud (36) into the inner bore of the housing (it can be seen in Fig. 2 that a head portion 40 of the ball stud is inserted into the inner bore of the housing);
	a cover plate assembly having a frusto-conically shaped outer piece (cover plate 66 is frusto-conically shaped prior to deformation in Fig. 1, 5A) with a through opening (67);

	pressing the cover plate assembly with a force directed toward the inner bore (it can be seen in Fig. 5B the cover plate assembly is pressed with a force F1 in a direction towards the inner bore) and causing an outer periphery (65 Fig. 1) of the outer piece (66) to expand radially outwardly into fixed relation within the groove (it can be seen in Fig. 5B-C that the outer periphery expands radially outward into a fixed relation within the groove) and causing the through opening (67) of the outer piece to contract (it can be seen that the through opening contracts between Fig. 5A and 5B).
	Spence does not teach that there is an inner piece disposed in the through opening of the outer piece, which becomes in a fixed relation with the through opening of the outer piece after the cover plate assembly experiences a force directed towards the inner bore.
	Maughan teaches of a ball joint having a cover plate assembly comprising an inner piece in the form of a wear indicator (40) inserted into a through opening (68), having a non-circular shaped recess (70) and cylindrical bore (72), of an outer piece (42). Maughan also teaches that the inner piece has a central opening (62) that is threaded and receives a grease fitting (44; 76 are the threads on the grease fitting that is screwed into the central opening, explained in Col. 3 lines 24-26 of Maughan).
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cover plate assembly of Spence to include the inner piece and grease fitting of Maughan. By simply modifying the through opening of the outer piece of Spence to have a non-circular shaped recess and cylindrical bore, and inserting the inner 
Regarding claim 12, Spence further discloses wherein the housing having an annular lip (25 in Fig. 2, 5A-C formed by the sidewall 23 in Fig. 1, 3) forming an upper surface of the groove with the annular lip having an inner diameter and providing the outer periphery of the outer piece having an outer diameter that is less than the inner diameter prior to pressing the cover plate assembly (it can be seen in Fig. 3 that the portion of the sidewall that forms the upper lip has an inner diameter that is greater than the outer diameter of the outer periphery prior to the pressing of the cover plate assembly).  
Regarding claim 13, Spence further discloses plastically deforming the outer piece while pressing the cover plate assembly and permanently increasing the outer diameter of the outer piece so that the outer diameter is greater than the inner diameter of the annular lip (it can be seen in Fig. 5A-C that the outer piece is plastically deformed and it’s outer diameter becomes greater than the inner diameter of the annular lip post deformation).
Regarding claim 14, Spence, as previously modified by Maughan, further discloses wherein the inner piece having a generally cylindrical portion (formed by 58 and 60 in Fig. 4 of Maughan) inserted into the through opening of the frusto-conically shaped outer piece having an inner diameter that is equal or greater than the outer diameter of the generally cylindrical portion 
Regarding claim 15, Spence, as previously modified by Maughan, further discloses plastically deforming the outer piece while pressing the cover plate assembly and permanently decreasing the inner diameter of the through opening so that the inner diameter is less than the outer diameter of the generally cylindrical portion (the outer diameter of section 58 of the inner piece is the outer diameter of the generally cylindrical portion; being that the through opening has been modified to accommodate the inner piece, the inner diameter of the circular portion of the through opening has an inner diameter that is less than the outer diameter of the inner piece after deforming the outer piece).  
Regarding claim 16, Spence, as previously modified by Maughan, further discloses providing the generally cylindrical portion having at least one radially outwardly extending protrusion (see Annotated Fig. 1) and embedding the at least one protrusion into an inner surface of the outer piece surrounding the through opening while pressing the cover plate assembly (during the pressing of the cover plate assembly, the at least one radially outwardly extending protrusion will be embedded within the inner surface of the through opening).  
Regarding claim 17, Spence, as previously modified by Maughan, further discloses providing the inner piece having a central opening (62 in Fig. 3 of Maughan) and inserting a 
Regarding claim 18, Spence, as previously modified by Maughan, further discloses providing the central opening having internal threads and the grease fitting having external threads and threading the grease fitting into the central opening (it can be seen in Fig. 2 of Maughan that there in external threads 76 on the grease fitting; Col. 3 lines 24-26 of Maughan explains that the grease fitting is screwed into the central opening, meaning there would be internal threads within the central opening).  
Regarding claim 19, Spence, as previously modified by Maughan, further discloses inserting the grease fitting into the central opening after pressing the cover plate assembly (seeing the process of pressing the cover plate assembly in Fig. 5A-C of Spence, the grease fitting must be inserted into the central opening after pressing as it would interfere with the die 106 during pressing).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spence in view Maughan, as applied to claim 10, further in view of Lee.
Regarding claim 11, Spence nor Maughan disclose that the inner piece is made of a material that is harder than the material of the outer piece, however, Maughan does teach that that the inner piece is preferably made of a reinforced polymeric material (Col. 3 lines 7-8) and the inner piece any suitable material can be used to construct the inner piece (Col. 3 lines 8-9).
Lee teaches of a cover plate (28 Fig. 2) that is made of a plastic (Col. 3 lines 26-27).
It would be prima facie obvious for one of ordinary skill prior to the effective filing date of the claimed invention to have made Spence’s outer piece out of plastic, as taught by Lee, being that it is a well-known material for the formation of a cover plate assembly. Further, being 
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/K.J.B./Examiner, Art Unit 3678                       

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678